Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated June 2, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Drawings
	Figure 1 should be designated by a legend such as -Prior Art- because only that which is old is illustrated.
The drawing filed on June 2, 2021 is accepted by the Examiner.

Specification
The disclosure has been objected to because of minor informalities.
	The objection of the disclosure has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
Claims 1-5 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

112, the applicant), regards as the invention.
	The rejection of claims 1-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.


Allowable Subject Matter
The indicated allowability of claims 1-5 is withdrawn in view of the newly discovered reference(s) to Sang et al. (US Patent Application Publication No. 2013/0149934 A1), Takimoto et al. (US Patent No. 5,439,957) and JP 1-132794.  Rejections based on the newly cited reference(s) follow.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US Patent Application Publication No. 2013/0149934 A1) in view of Takimoto et al. (US Patent No. 5,439,957).  
Regarding claim 1, Sang teaches a method of electroplating a composite material, the 

method comprising: 
• applying a conductive layer to a surface (= placing the surfacing film into contact with the prepreg layup) of an at least partially uncured composite substrate; said substrate comprising a polymeric matrix with fibre reinforcement (= a shapeable prepreg layup comprised of a plurality of prepreg layers arranged in a stacking arrangement, each prepreg layer comprising an uncured or partially cured resin matrix resin and reinforcing fibers) [page 9, claim 16], and said conductive layer comprising conductive particles dispersed in a polymeric matrix (= conductive materials in particulate form, e.g. particles or flakes, may also be added to the surfacing film composition) [page 4, [0027]]; 
• curing the conductive layer after the conductive layer has been applied to the surface of the composite substrate (= the surfacing film is designed to be co-cured with a fiber-reinforced, resin matrix composite substrate) [page 4, [0033]]; and 
• depositing a coating layer on an outer surface of the cured conductive layer (= an exterior decorative paint coating used in aerospace painting (epoxy paint primer followed by a polyurethane based top-coat)) [page 7, [0047]].
The method of Sang differs from the instant invention because Sang does not disclose wherein the depositing is by electroplating.
	Sang teaches that:
The surfacing film further exhibits high adherence to paint coatings normally used for painting aerospace structures. The adherence of the surfacing film to the paint coating is such that the painted surface exhibits substantially 0% paint loss after being subjected to a paint adhesion test in accordance with ASTM D3359 under a dry condition or wet condition (after immersion in de-ionized water at 75o F. for 7 days), with or without being subjected to 1000 KJ/m2 UVA radiation exposure (page 6, [0036]). An exterior decorative paint coating used in 

aerospace painting (epoxy paint primer followed by a polyurethane based top-coat) [page 7, [0047]].

	Upon curing, the resulting cured surfacing film is a thermoset film with high cross-linked density, a high glass transition temperature (Tg) of ≥180o C., a pencil hardness of 7H or higher according to ASTM D-3363 (page 5, [0036]).

	Takimoto teaches a thermosetting coating composition capable of forming a cured coated film having good electrodeposition coatability (col. 2, lines 13-16). The electrodeposition is an electrodeposition coating with a primer (Power Top U-600, Nippon Paint) [col. 10, line 62-66].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the depositing described by Sang with wherein the depositing is by electroplating because Song teaches the adherence of the surfacing film to a paint coating where Takimoto teaches that paint is electrodeposited onto a thermoset film.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 2, Sang teaches wherein said conductive particles are dispersed in the polymeric matrix of the conductive layer prior to, or during, the step of applying the conductive layer to said surface of said at least partially uncured composite substrate (= the components of the surfacing film composition may be added to a mixing vessel equipped for mixing, heating, and/or cooling the components) [page 5, [0030]].
	Regarding claim 5, Sang teaches wherein the at least partially uncured composite 

substrate is cured simultaneously with said conductive layer (= the surfacing film is designed to be co-cured with a fiber-reinforced, resin matrix composite substrate at a temperature above 150o F. (65o C.) [page 5, [0033]].

II.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (US Patent Application Publication No. 2013/0149934 A1) in view of Takimoto et al. (US Patent No. 5,439,957) as applied to claims 1-2 and 5 above, and further in view of JP 1-132794 (‘794).
	Sang and Takimoto are as applied above and incorporated herein.
	Regarding claim 4, the method of Sang differs from the instant invention because Sang does not disclose wherein said conductive particles are at least partially exposed at an outer surface of the conductive layer.
	JP ‘794 teaches that:
In this way, by subjecting a surface of a conductive layer to a mechanical surface treatment, a conductive material such as an electrically conductive reinforcing material or a conductive filler material is exposed on a surface of a layer, and thus, a smooth plated film is rapidly grown on a surface of a layer, and a uniform layer 17 is formed, and is obtained (page 7, lines 8-12).

Furthermore, it is possible to greatly shorten the plating process, and to obtain a uniform packing layer having high adhesion of the plating film to the base material and small unevenness on the surface (page 7, lines 13-15).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified said conductive particles described by Sang with wherein said conductive particles are at least partially exposed at an outer surface of the conductive layer because a conductive material such as an electrically conductive 

reinforcing material or a conductive filler material exposed on a surface of a layer rapidly grows a smooth plated film on the surface of the layer, and a uniform layer is formed. It is possible to greatly shorten the plating process, and to obtain a uniform packing layer having high adhesion of the plating film to the base material and small unevenness on the surface.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 defines over the prior art of record because the prior art does not teach or suggest the method according to claim 2, wherein said conductive particles are sprayed onto said surface of said at least partially uncured composite substrate.
	The prior art does not contain any language that teaches or suggests the above. Sang et al. teach that the components of the surfacing film composition may be added to a mixing vessel equipped for mixing, heating, and/or cooling the components (page 5, [0030]). Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alms et al. (US Patent Application Publication No. 2017/0165906 A1) is cited to teach that after preparation of the intermediate substrate as described, a metal layer is deposited thereon using cold gas spray deposition (CGSD). In a cold spray process, unmelted metal particles are introduced into a high velocity gas stream being projected out of a high velocity (e.g., supersonic) nozzle toward the coating substrate target (pages 2-3, [0025]).

In this way, according to the present invention, by subjecting a surface of a conductive layer to a mechanical surface treatment, a conductive material such as an electrically conductive reinforcing material or a conductive filler material is exposed on a surface of a layer, and thus, a smooth plated film is rapidly grown on a surface of a layer, and a uniform layer 17 is formed, and a 1 ##EQU9 ##is obtained. Furthermore, it is possible to greatly shorten the plating process, and to obtain a uniform packing! layer having high adhesion of the plating film to the base material and small unevenness on the surface. (EXAMPLE)Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        June 22, 2021